Exhibit 10.2
EXECUTION COPY
 
Amendment No. 10 to Purchase and Contribution Agreement
 
AMENDMENT AGREEMENT (this “Amendment”) dated as of September 28, 2012 between
Lexmark International, Inc., as the Seller (in such capacity, the “Seller”) and
as the Collection Agent (in such capacity, the “Collection Agent”) and Lexmark
Receivables Corporation (the “Purchaser”).
 
Preliminary Statements.
 
(1)           The Seller and Purchaser are parties to a Purchase and
Contribution Agreement dated as of October 22, 2001 (as amended, restated,
modified or supplemented from time to time, the “Agreement”; capitalized terms
not otherwise defined herein shall have the meanings attributed to them in the
Agreement) pursuant to which, and subject to and upon the terms and conditions
of which, the Seller has sold and contributed Receivables from time to time to
the Purchaser.
 
(2)           The parties hereto desire to amend the Agreement as set forth
herein.
 
NOW, THEREFORE, the parties agree as follows:
 
SECTION 1. Amendment.  Upon the effectiveness of this Amendment  (except for
clause (iii) below, which amendment shall be effective at such time as forth
below), the Agreement is hereby amended as follows:
 
(i) The definition of “Credit Facility” in Section 1.01 is deleted in its
entirety and replaced as follows:
 
“Credit Facility” means the Credit Agreement, dated as of January 18, 2012, by
and among the Seller as borrower, the lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, Citibank, N.A., as Syndication Agent, and
SunTrust Bank and BTM, as Co-Documentation Agents, as amended, restated,
modified or supplemented from time to time, and all agreements, documents and
instruments executed in connection therewith together with any replacement
facility or refinancing thereof entered into by the Seller.
 
(ii) The definition of “Excluded Receivable Account Debtor” in Section 1.01 is
deleted in its entirety and replaced as follows:
 
“Excluded Receivable Account Debtor” means each Person listed in a side letter
among the Purchaser, the Collection Agent, the Program Agent (as defined in the
Sale Agreement) and each Investor Agent (as defined in the Sale Agreement), as
such side letter may be amended from time to time in accordance with the Sale
Agreement.
 
(iii) Effective as of the Excluded Receivables Effective Date (as defined in the
Sale Agreement Amendment defined below), the definition of “Excluded
Receivables” in Section 1.01 is amended by deleting clause (iii) thereof in its
entirety and replacing it with the following:
 
“(iii) any Obligor of the managed print services business of the Seller,
resulting from a capital lease or other lease of merchandise, any services or
insurance in connection with, or otherwise related to, a capital lease or other
lease, and”
 
 
60893038.DOC

--------------------------------------------------------------------------------

 
(iv) Section 4.01(f)  is amended by (i) deleting the references therein to
“December 31, 2010” and replacing it with “December 31, 2011” and (b) deleting
all references therein to “June 30, 2011” and replacing them with “June 30,
2012”.
 
(v) Section 7.01(g) is amended by deleting the reference to “Material Domestic
Subsidiary” appearing in the third to last line and replacing it with “Material
Worldwide Subsidiary”.
 
(vi) Exhibit H attached to the Agreement (and the reference to such Annex in the
Table of Contents) is deleted in its entirety.
 
SECTION 2. Effectiveness.  Except as set forth in Section 1(iii) above, this
Amendment shall become effective at such time that (i) executed counterparts of
this Amendment have been delivered by each party hereto to the other party
hereto and (ii) the Amendment dated as of the date hereof to the Sale Agreement
(the “Sale Agreement Amendment”) shall have become effective.
 
SECTION 3. Representations, Warranties and Covenants.
 
(i) The Seller makes each of the representations and warranties contained in
Section 4.01 of the Agreement (after giving effect to this Amendment).
 
(ii) The Seller represents and warrants that it has sent notice, or (if it has
not yet sent notice) covenants that it shall send notice promptly after the date
hereof, to each Excluded Receivable Account Debtor (as such term is defined
after giving effect to this Amendment) instructing such Excluded Receivable
Account Debtor (as such term is defined after giving effect to this Amendment)
to deposit all cash and cash proceeds owing under a Contract to an account other
than a Lock-Box Account.  The Seller hereby reaffirms the covenants set forth in
Section 5.01(m) and (n) of the Agreement with respect to any cash and cash
proceeds received from an Excluded Receivable Account Debtor (as such term is
defined after giving effect to this Amendment).  The Collection Agent hereby
reaffirms its obligations under Section 6.02(e) of the Agreement with respect to
cash or other cash proceeds received from an Excluded Receivable Account Debtor
(as such term is defined after giving effect to this Amendment).
 
(iii) The Seller represents and warrants that it has instructed, or (if it has
not yet instructed) covenants that it shall promptly instruct after the date
hereof, each Obligor of Receivables that are no longer Excluded Receivables
after giving effect to this Amendment to remit all their payments in respect of
such Receivables to Lock-Box Accounts.  The Seller hereby reaffirms the
covenants set forth in Section 5.01(h) of the Agreement with respect to the
Collections from such Receivables.  The Collection Agent hereby reaffirms its
obligations under  the Agreement with respect to such Collections.
 
SECTION 4. Confirmation of Agreement.  Each reference in the Agreement  to “this
Agreement” or “the Agreement” shall mean the Agreement as amended by this
Amendment, and as hereafter amended or restated.  Except as herein expressly
amended, the Agreement is ratified and confirmed in all respects and shall
remain in full force and effect in accordance with its terms.


SECTION 5. GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF).
 
SECTION 6. Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by
 
 
60893038.DOC                                                                               
2

--------------------------------------------------------------------------------

 
facsimile or by electronic mail in portable document format (.pdf) shall be
effective as delivery of a manually executed counterpart of this Amendment.
 
[Remainder of page intentionally blank]





60893038.DOC                                                                               
3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.
 
LEXMARK INTERNATIONAL, INC.,
as Seller and as Collection Agent
 
By:/s/ Bruce J.
Frost                                                                           
Name:  Bruce J. Frost
Title:     Treasurer


 
LEXMARK RECEIVABLES CORPORATION,
as Purchaser
 
By: /s/ Bruce J.
Frost                                                                           
Name:  Bruce J. Frost
Title:    Vice President and Treasurer
 
 
 
60893038.DOC                  [Amendment No. 10 to Purchase and Contribution
Agreement]
